In re Calvin David Meyers applying for Writ of Certiorari, Prohibition and Mandamus.
Granted. Evidentiary hearing ordered with the object of making an express finding on the question: judged by objective standards under circumstances as they existed at the time, was the applicant reasonably justified in his mistaken impression that the sentence he would receive would be concurrent with the Texas sentence. See Mosher v. Lavallee, 2 Cir., 491 F.2d 1346; U. S. v. Valenciano, 3 Cir., 495 F.2d 585; Moorhead v. U. S., 3 Cir., 456 F.2d 992.
SANDERS, C. J., dissents from granting of the writ.
SUMMERS, J., dissents from the granting of this writ.